Citation Nr: 0024001	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for spondylolisthesis, to 
include the issue of whether there was a timely Substantive 
Appeal to the March 1995 Statement of the Case.  

REPRESENTATION

Appellant represented by:	Anthony DiCenso, Attorney

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1966 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 decision by the RO which denied 
entitlement to non-service connected disability pension, non-
service connection disability pension under 38 C.F.R. 
§ 3.321(b)(2), and service connection for spondylolisthesis.  

By rating action in March 1997, the RO granted the claim for 
disability pension benefits, effective from the original date 
of his claim in September 1994.  In May 1997, a hearing was 
held at the RO before Iris S. Sherman, who is a member of the 
Board designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(a).  

In August 2000, the veteran and his attorney were notified by 
letter of the Board's intent to consider the issue of the 
timeliness of the Substantive Appeal as to the issue of 
service connection for spondylolisthesis.  Later, in August 
2000, the veteran responded that he had no further argument 
to present and did not wish to request a hearing.  


FINDINGS OF FACT

1.  By rating action in January 1995, the RO denied service 
connection for spondylolisthesis.  

2.  A Substantive Appeal for the issue of service connection 
for spondylolisthesis was not received within 60 days after 
the March 1995 Statement of the Case was issued to the 
veteran, or within the remaining 1-year period from notice of 
the original rating action.  

CONCLUSION OF LAW

The veteran did not file a timely Substantive Appeal to the 
March 1995 Statement of the Case regarding the issue of 
entitlement to service connection for spondylolisthesis.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in January 1995, the RO denied the claims of 
entitlement to non-service connected disability pension; non-
service connected disability pension under the provisions of 
38 C.F.R. § 3.321(b)(2), and service connection for 
spondylolisthesis.  Notice of this action was forwarded to 
the veteran in February 1995.  A general notice of 
disagreement was received from the veteran's attorney in 
February 1995, and a Statement of the Case (SOC) was issued 
in March 1995.  The enclosure letter instructed the veteran 
to state, in his own words, what benefit he wanted, what 
facts in the SOC that he disagreed with, and any error he 
believed VA made in applying the law.  The letter further 
informed the veteran that if there was anything he did not 
understand about the instructions provided with the SOC, he 
could contact the RO for assistance.  The veteran was also 
informed of the time limits for filing a substantive appeal, 
and that he could request an extension of time to file such 
appeal.  

A VA Form 9, which was accepted by the RO as the veteran's 
Substantive Appeal, was received in May 1995.  In that 
document, the veteran specifically identified the issues he 
wished to pursue on appeal as non-service connected 
disability pension and non-service connected disability 
pension under 38 C.F.R. § 3.321(b)(2).  The veteran did not 
address the issue of service connection for 
spondylolisthesis.  

By rating action in March 1997, the RO granted non-service 
connected pension.  In the notification letter in April 1997, 
the RO requested that the veteran indicate whether he wished 
to pursue an appeal on the issue of service connection for 
spondylolisthesis.  The veteran replied later that same month 
that he wished to continue his appeal of this issue.  A 
hearing at the RO before the undersigned member of the Board 
was held in May 1997.  At that time, the issue was 
characterized as service connection for spondylolisthesis.  
However, the Board member informed the veteran and his 
representative that there appeared to be a question as to the 
timeliness of the Substantive Appeal.  Subsequently, in May 
2000, the veteran and his attorney were informed by letter of 
the Board's intent to consider the issue of the timeliness of 
the Substantive Appeal as to the issue of service connection 
for spondylolisthesis.  

Appeal Process - In General

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case (SOC) is 
furnished as prescribed in this section."  See also 38 
C.F.R. § 20.200.  

After the agency of original jurisdiction has prepared the 
required SOC directed by paragraph (d)(1), and submitted it 
to the claimant and to the claimant's representative, the 
claimant is afforded sixty days to respond by filing a 
"formal appeal."  38 U.S.C. § 7105.  In addition, VA 
regulations pertaining to the Substantive Appeal provides as 
follows:  

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.  
[Emphasis added].

38 C.F.R. § 20.202 (1999).  

Further, 38 U.S.C. § 7108 (West 1991) provides that "[a]n 
application for review on appeal shall not be entertained 
unless it is in conformity with this chapter."  

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302(b) (1999).

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case (SSOC) 
when such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the SSOC.  The 
request for extension must be filed with 
the VA office from which the claimant 
received notice of the determination 
being appealed, unless notice has been 
received that the applicable records have 
been transferred to another VA office.  A 
denial of a request for extension may be 
appealed to the Board.  

38 C.F.R. § 20.303 (1999).

Analysis

Pursuant to the cited regulations, a Substantive Appeal, in 
addition to being timely received, must either indicate that 
it is being perfected as to all of the issues adjudicated by 
the rating action, or must specifically identify the 
particular issues being appealed.  In this case, the 
veteran's Substantive Appeal (VA Form 9) received in May 
1995, specifically identified the issues he wished to pursue 
on appeal as non-service connected disability pension and 
non-service connected disability pension under 38 C.F.R. 
§ 3.321(b)(2).  The veteran did not discuss or otherwise 
refer to the issue of service connection for 
spondylolisthesis in his Substantive Appeal, nor did he 
request an extension of time to file a Substantive Appeal 
with respect to this issue.  

The veteran was subsequently granted non-service connected 
disability pension in March 1997, which rendered his appeal 
moot.  While the RO inadvertently informed the veteran at 
that time that the issue of service connection for 
spondylolisthesis was in appellate status, this does not 
convey appellate status to the claim.  

It is well-established judicial doctrine 
that any statutory tribunal must ensure 
that it has jurisdiction over each case 
before adjudicating the merits, that a 
potential jurisdictional defect may be 
raised by the court or tribunal, sua 
sponte or by any party, at any stage in 
the proceedings, and, one apparent, must 
be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

The evidence in this case is clear and unambiguous.  The 
cover letter to the March 1995 SOC informed the veteran of 
the time requirements and information necessary to perfect an 
appeal.  While a Substantive Appeal was received in May 1995, 
the veteran did not address the issue of service connection 
for spondylolisthesis, nor was it indicated that the appeal 
was filed as to all of the issues denied by the January 1995 
rating action.  No other correspondence was received from the 
veteran addressing the issue of spondylolisthesis within the 
remaining 1-year period from the date of mailing of 
notification of the January 1995 rating action.  

The veteran was notified by letter in May 2000 that the Board 
would consider the issue of the timeliness of his Substantive 
Appeal.  The veteran and his attorney were notified that they 
could submit evidence or argument on this matter, and could 
request a hearing.  The veteran did not respond or offer any 
explanation as to why he did not perfect an appeal to the May 
1995 SOC.  

Inasmuch as a Substantive Appeal to the issue of service 
connection for spondylolisthesis was not timely filed and 
because there was no request prior to expiration of the 
appeal period for an extension of time in which to file a 
Substantive Appeal, the veteran's appeal of the claim of 
service connection for spondylolisthesis is untimely and the 
January 1995 determination of the RO became final.    


ORDER

As a timely Substantive Appeal was not filed as to the claim 
of service connection for spondylolisthesis, the appeal is 
dismissed.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


